DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 4 are amended. Claims 5 and 7-12 are cancelled. Claim 1-4 and 6 are under examination.
Withdrawn Claim Rejections - 35 USC § 112
The following 112(a) rejection is withdrawn due to claim amendment:
Claim 1 lines 9-10 “the entire bearing being free from a pure copper structure”.
Response to Arguments
Applicant's arguments filed September 29, 2020 have been fully considered but they are not persuasive.
The applicant argues Hashimoto fails to disclose or suggest the inclusion of graphite in any of the alloys and one of Hashimoto, Masuoka, or Deventer fails to disclose or suggest a sintered bearing configured to be brought into contact with fuel for an engine or having pores formed therein that are not impregnated with lubricating oil.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The claim rejections are based on either one of Hashimoto or Masuoka in view of either one of Takayama or Deventer. Either one of Hashimoto or Masuoka teach the instantly claimed Al-Cu powder with P formed as a sintered body (Hashimoto Industrial Application, Description of the Prior Art, Means 
Further, Takayama teaches manufacturing the bearing with a plurality of holes (i.e. pores) and processing into a round shape to form a cylindrical bushing (i.e. bearing) where the holes (i.e. pores) are used for supplying lubricants for lubrication such as oil ([0060]). Once the cylindrical bushing has been processed, and prior to lubrication being supplied, the sintered bearing of Takayama has pores formed that are not impregnated with a lubricating oil, rendering the claimed sintered bearing obvious. The sintered bearing being “configured to be brought into contact with fuel for an engine” does not further limit the structure of the sintered bearing such that it is not distinguished from the teachings of Takayama. As an alternative to Takayama, Deventer teaches manufacturing piston rings (i.e. configured to be brought into contact with fuel for an engine) (1:35-39) by mixing the metals with graphite (1:8-20 and 2:90-105) where the graphite is exuded out of the surface through small openings forming a self-feeding lubricating film at the sliding surface (i.e. the sintered bearing having pores formed therein that are not impregnated with a lubricating oil; 1:13-15 and 80-85 and 2:30-34 and 45-80).
The applicant argues the sintered bearings of Takayama are configured to form an oil film in the bearing gap such that they include pores opened on the bearing surface impregnated with lubricating oil.
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). Prior to the bearing of Takayama being impregnated with oil (Takayama [0060]), the bearing is a sintered bearing that has pores formed therein that are not impregnated with a lubricating oil, such that it renders the instant claim obvious. Evidence regarding how the structure of the claimed bearing is distinguished from the teachings of Takayama has not been 
Claim Interpretation
	In claim 1 lines 9-10 “a pure copper structure” is being interpreted as the same as “a copper simple substance” as recited in [0010], [0014], [0022], [0023], and [0026] of the instant specification such that this claim limitation is supported.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Hashimoto (JP H02-173224 machine translation with citations denoted as section headings and page:line) or Masuoka (JP2009-114486 machine translation) in view of Takayama (US 2003/0049148).
Regarding claim 1, Hashimoto teaches a sintered aluminum bronze alloy (Industrial Application) with excellent strength, corrosion resistance, and abrasion resistance (Description of the Prior Art) comprising Cu, Al, and 0.01 to 2 mass % P (i.e. having a structure of a sintered Al-Cu alloy; Means for Solving the Problem and 2:45-49) where inventive examples 1-7 comprise 98% of Cu-8 mass % Al, which results in about 7.8 mass % Al in the final sintered object, and example 8 comprises 98% of a 4:1 mixed powder of Cu-11 mass% Al to Cu powder, which results in about 8.6 mass % Al in the final sintered object (Example). Hashimoto does not add Sn to the alloy (i.e. being free of tin; Means for Solving the Problem).
Based on Examples 1-8 of Hashimoto one skilled in the art would understand that the final sintered object of Hashimoto can comprise between 7.84 and 8.6% Al. While the examples teach two discrete points, the fact that they teach two different points suggests that those values of Al and values in between those for Al satisfy the teachings of Hashimoto because Examples 1-8 are all inventive examples that have the final desired properties of the object of Hashimoto. A prima facie case of obviousness exists where the claimed ranges or amounts overlap with that taught by the prior art. MPEP 2144.05(I).
Hashimoto teaches forming the sintered alloy with powder metallurgy where the resulting alloy has a relative density of 94 to 98.7% (Example). A relative density of less than 100% indicates the presence of internal pores. Manufacturing the sintered alloy using a powder metallurgy process necessarily results in the occurrence of a pore in the surface layer of the alloy. The instant claim recites “a pore formed in a surface layer portion of the sintered bearing, the pore being smaller in size than an internal pore of the sintered bearing”. This language only requires one pore in the surface layer to be smaller than one internal pore. This limitation naturally flows from the teachings of Hashimoto.
As an alternative to Hashimoto, Masuoka teaches an Al-containing Cu-based alloy powder for sintering capable of obtaining a sintered body (Problem to be Solved) comprising 1 to 13 mass% Al (i.e. comprising 8.5 to 10% by weight Al; [0021]), more preferably 0.2 to 0.5 mass% P (i.e. comprising 0.1 to 0.6% by weight P [0026]) manufactured by spray forming the Al-Cu mother metal alloy powder (i.e. the sintered bearing having a structure of a sintered Al-Cu alloy and the entire sintered bearing being free from a pure copper structure; [0041] and [0045]) where the alloy is not taught as including Sn (i.e. the sintered bearing being from of tin; Solution, [0021]-[0027], [0031], [0037], [0041], [0045], and [0050]).  A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Masuoka teaches a sintered body. The instant claim limitation that “the sintered bearing having a pore formed in a surface layer portion of the sintered bearing, the pore being smaller in size than an internal pore of the sintered bearing” requires one pore in the surface layer of the body to be smaller than one internal pore. This limitation naturally flows from the teachings of Masuoka.
Either one of Hashimoto or Masuoka is silent to the sintered alloy being a bearing including graphite.
Takayama teaches a Cu-Al based sintered material with excellent strength, wear resistance, seizure resistance, and corrosion resistance ([0017]) for use as a bearing ([0018]) that includes graphite ([0022], [0050], and [0054]) where the sintered body is provided with a plurality of holes (i.e. pores) and processed into a round shape to form a cylindrical bushing (i.e. bearing) and the holes (i.e. pores) are used for supplying lubricants for lubrication such as oil ([0060]). Once the cylindrical bushing has been processed, and prior to lubrication being supplied, the sintered bearing of Takayama has pores formed that are not impregnated with a lubricating oil. 
It would have been obvious to one of ordinary skill in the art before the filing of the instant invention to use the sintered alloy of either one of Hashimoto or Masuoka to form a graphite containing bearing because graphite acts as a dispersion element or solid lubricant to prevent seizure (Takayama [0022] and [0050]), dispersing the Cu, Al, and P powders resulting in a bearing with uniform composition and properties, and Takayama teaches it is known to use Cu-Al sintered materials, which is what either one of Hashimoto or Masuoka teaches, to make bearings and both the material of either one of Hashimoto or Masuoka and the bearing of Takayama have the same desired properties of excellent strength, corrosion resistance, and abrasion resistance (Hashimoto Description of the Prior Art; Masuoka Problem to be Solved and [0002]; Takayama [0017]).
The limitation of the sintered bearing being “configured to be brought into contact with fuel for an engine” has been considered. It does not further limit the structure of the sintered bearing. If the prior art structure is capable of performing the intended use then it meets the claim. MPEP 2111.02(II).
The limitation of the sintered bearing “being for a motor fuel pump” has been considered. It has been determined to recite the purpose or intended use of the sintered bearing. It does not further limit the structure of the sintered bearing. If the prior art structure is capable of performing the intended use as recited in the preamble then it meets the claim. MPEP 2111.02(II). The sintered bearing of either one of Hashimoto or Masuoka in view of Takayama reads on the instantly claimed composition and structure (Hashimoto Means for Solving the Problem, 2:45-49, and Example; Masuoka Problem to be Solved, [0021]-[0027], [0031], [0037], [0041], [0045], and [0050]; Takayama [0017] and [0050]), indicating it is also capable of performing the intended use of being for a motor fuel pump and being configured to be brought into contact with fuel for an engine as instantly claimed. 
Regarding claim 2, either one of Hashimoto or Masuoka is silent of the structure of the sintered aluminum bronze alloy.
Takayama teaches a Cu-Al sintered material comprising (alpha+beta) dual phase ([0018]).
It would have been obvious to one of ordinary skill in the art before the filing of the instant invention for the sintered alloy of either one of Hashimoto or Masuoka to have an (alpha+beta) dual phase because the beta phase is a harder phase and this dual phase structure increases the wear resistance of a bearing using under high bearing pressure and it prevents abnormal noises (Takayama [0018]).
Regarding claim 3, either one of Hashimoto or Masuoka is silent to a ratio of a γ-phase to an α-phase.
Takayama teaches a Cu-Al sintered material comprising (alpha+beta) dual phase ([0018]) where the beta phase is stabilized to retard the transformation of beta into alpha+gamma ([0022] and [0047]).
It would have been obvious to one of ordinary skill in the art before the filing of the instant invention for the sintered alloy of either one of Hashimoto or Masuoka to retard the formation of an alpha+gamma structure because this structure is brittle ([0047]), which detracts from the final desired properties such as wear resistance ([0017]).
Regarding claim 4, either one of Hashimoto or Masuoka in view of Takayama teaches adding graphite as a dispersion element (Takayama [0022], [0050], and [0054]) to an Al bronze sintered material in an amount of 3 to 8 wt% (Takayama [0006], [0012], and [0014]).
Regarding claim 6, Hashimoto teaches the inventive examples comprise 98% of Cu-8 mass % Al or 98% of a 4:1 ratio of Cu-11 mass % Al (Example). This results in an Al content of about 7.8 to about 8.6 mass %. An upper limit of about 8.6 mass % Al is close to the minimum of 9 weight% instantly claimed such that one skilled in the art would expect the sintered object to have the same properties. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap but are close. MPEP 2144.05(I). 
As an alternative to Hashimoto, Masuoka teaches 1 to 13 mass% Al (i.e. Al is set from 9 to 9.5 wt% Al; [0021]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Hashimoto (JP H02-173224 machine translation with citations denoted as section headings and page:line) or Masuoka (JP2009-114486 machine translation) in view of Deventer (GB 892,846).
Regarding claim 1, Hashimoto teaches a sintered aluminum bronze alloy (Industrial Application) with excellent strength, corrosion resistance, and abrasion resistance (Description of the Prior Art) comprising Cu, Al, and 0.01 to 2 mass % P (i.e. having a structure of a sintered Al-Cu alloy; Means for Solving the Problem and 2:45-49) where inventive examples 1-7 comprise 98% of Cu-8 mass % Al, which results in about 7.8 mass % Al in the final sintered object, and example 8 comprises 98% of a 4:1 mixed powder of Cu-11 mass% Al to Cu powder, which results in about 8.6 mass % Al in the final sintered object (Example). Hashimoto does not add Sn to the alloy (i.e. being free of tin; Means for Solving the Problem).
Based on Examples 1-8 of Hashimoto one skilled in the art would understand that the final sintered object of Hashimoto can comprise between 7.84 and 8.6% Al. While the examples teach two discrete points, the fact that they teach two different points suggests that those values of Al and values in between those for Al satisfy the teachings of Hashimoto because Examples 1-8 are all inventive examples that have the final desired properties of the object of Hashimoto. A prima facie case of obviousness exists where the claimed ranges or amounts overlap with that taught by the prior art. MPEP 2144.05(I).
Hashimoto teaches forming the sintered alloy with powder metallurgy where the resulting alloy has a relative density of 94 to 98.7% (Example). A relative density of less than 100% indicates the presence of internal pores. Manufacturing the sintered alloy using a powder metallurgy process necessarily results in the occurrence of a pore in the surface layer of the alloy. The instant claim recites “a pore formed in a surface layer portion of the sintered bearing, the pore being smaller in size than an internal pore of the sintered bearing”. This language only requires one pore in the surface layer to be smaller than one internal pore. This limitation naturally flows from the teachings of Hashimoto.
As an alternative to Hashimoto, Masuoka teaches an Al-containing Cu-based alloy powder for sintering capable of obtaining a sintered body (Problem to be Solved) comprising 1 to 13 mass% Al (i.e. comprising 9 to 10% by weight Al; [0021]) and more preferably 0.2 to 0.5 mass% P (i.e. comprising 0.1 to 0.6% by weight P [0026]) manufactured by spray forming the Al-Cu mother metal alloy powder (i.e. the sintered bearing having a structure of a sintered Al-Cu alloy and the entire sintered bearing being free from a pure copper structure; [0041] and [0045]) where the alloy is not taught as including Sn (i.e. the sintered bearing being from of tin; Solution, [0021]-[0027], [0031], [0037], [0041], [0045], and [0050]).  A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Masuoka teaches a sintered body. The instant claim limitation that “the sintered bearing having a pore formed in a surface layer portion of the sintered bearing, the pore being smaller in size than an internal pore of the sintered bearing” requires one pore in the surface layer of the body to be smaller than one internal pore. This limitation naturally flows from the teachings of Masuoka.
Either one of Hashimoto or Masuoka is silent to the sintered body being a bearing.
Deventer teaches manufacturing graphite-containing metal powder moulding (1:8-10) objects requiring permanently self-lubricating surfaces such as bushes, piston rings (i.e. configured to be brought into contact with fuel for an engine), and thrust rings (i.e. bearings) (1:35-39) of a metal moulding comprising copper and aluminum in combination (1:17-19 and 48-50) with a small quantity of finely divided powdered metal having a relatively low melting point (1:50-52) manufactured by mixing the metals with graphite then consolidating (1:8-20 and 2:90-105) and sintering (1:13-34) where the graphite is exuded out of the surface through small openings forming a self-feeding lubricating film at the sliding surface (i.e. the sintered bearing having pores formed therein that are not impregnated with a lubricating oil; 1:13-15 and 80-85 and 2:30-34 and 45-80).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to form the sintered body of either one of Hashimoto or Masuoka into a graphite-containing metal powder moulding of a bush, piston ring, or thrust ring (i.e. bearing) because the composition of either one of Hashimoto or Masuoka reads on that taught by Deventer as being used to form a bearing because it is an Al-containing Cu-based alloy powder (Hashimoto Means for Solving the Problem and Example; Masuoka Problem to be Solved and [0021]; Deventer 1:17-19 and 48-50) comprising a small amount of P for liquid phase sintering (Hashimoto Function; Masuoka [0026]; Deventer 1:50-52) and the presence of graphite forms a self-feeding lubricating film on the sliding surface (Deventer 2:30-34 and 45-80).
The limitation of the sintered bearing “being for a motor fuel pump” has been considered. It has been determined to recite the purpose or intended use of the sintered bearing. It does not further limit the structure of the sintered bearing. If the prior art structure is capable of performing the intended use as recited in the preamble then it meets the claim. MPEP 2111.02(II). The sintered bearing of either one of Hashimoto or Masuoka in view of Deventer reads on the instantly claimed composition and structure (Hashimoto Means for Solving the Problem, 2:45-49, and Example; Masuoka ; Problem to be Solved, [0021]-[0027], [0031], [0037], [0041], and [0045]; Deventer 1:17-39 and 48-52), indicating it is also capable of performing the intended use of being for a motor fuel pump as instantly claimed. 
Regarding claim 4, either one of Hashimoto or Masuoka in view of Deventer teaches mixing the metals with 3 to 25% colloidal graphite then consolidating (1:8-20 and 2:90-105) to produce self-lubricating metal (Deventer 1:10-12) which is a desired property of a bearing surface (Deventer 1:35-39) where 3 to 7 wt% colloidal graphite allows for a bearing with a sliding speed of 0.01 metres per sec. under a load of about 1000 kg. per sq. cm (Deventer 2:103-105) and 7 to 11 wt% colloidal graphite allows for a bearing with a sliding speed of 3-5 metres per sec. under a load of 30 kg. per sq. cm (Deventer 2:100-101). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 6, Hashimoto teaches the inventive examples comprise 98% of Cu-8 mass % Al or 98% of a 4:1 ratio of Cu-11 mass % Al (Example). This results in an Al content of about 7.8 to about 8.6 mass %. An upper limit of about 8.6 mass % Al is close to the minimum of 9 weight% instantly claimed such that one skilled in the art would expect the sintered object to have the same properties. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap but are close. MPEP 2144.05(I). 
As an alternative to Hashimoto, Masuoka teaches 1 to 13 mass% Al (i.e. Al is set from 9 to 9.5 wt% Al; [0021]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Hashimoto (JP H02-173224 machine translation with citations denoted as section headings and page:line) or Masuoka (JP2009-114486 machine translation) in view of Deventer (GB 892,846) as applied to claim 1 above, and further in view of Eichelman (US 3,366,477).
Regarding claim 2, either one of Hashimoto or Masuoka in view of Deventer is silent to the structure of the sintered Al-Cu alloy.
Eichelman teaches a homogeneous, sound, and clean Al-bronze alloy (2:68-71) that is a copper based alloy containing 9.0 to 11.8% Al with high strength, resistance to abrasion, and excellent corrosion resistance for use as a bearing (1:27-33 and 2:12-17) comprising 5 to 95% beta phase with a balance alpha phase (2:40-44).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the structure of the sintered bearing of either one of Hashimoto or Masuoka in view of Deventer to be 5 to 95% beta with a balance of alpha phase because this structure provides a good combination of physical properties (Eichelman 2:40-44) where the final desired properties are for manufacturing a bearing (Eichelman 1:27-33).
Regarding claim 3, either one of Hashimoto or Masuoka in view of Deventer is silent to the structure of the sintered Al-Cu alloy.
Eichelman teaches a homogeneous, sound, and clean Al-bronze alloy (2:68-71) that is a copper based alloy containing 9.0 to 11.8% Al with high strength, resistance to abrasion, and excellent corrosion resistance for use as a bearing (1:27-33 and 2:12-17) comprising 5 to 95% beta phase with a balance alpha phase and general avoidance of gamma phase (2:40-44).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the sintered bearing of either one of Hashimoto or Masuoka in view of Deventer to comprise alpha phase and  generally avoid gamma phase because gamma phase deleteriously effects corrosion resistance (Eichelman 2:40-44). Generally differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.05(II)(A).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                               



/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735